Citation Nr: 0511063	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-15 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The veteran retired in April 1965 after more than 19 years of 
active duty.  He died in May 1998, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
decision of the Manila Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and from a March 2004 RO 
decision which denied DIC under 38 U.S.C.A. § 1318.  In 
September 2004, the appellant's motion to have her appeal 
advanced on the Board's docket was denied.  This matter was 
previously before the Board in October 2004, when it was 
remanded to the RO for a hearing.  In a decision issued 
simultaneously with the instant Board decision, the Board 
vacated the October 2004 remand as the directive therein had 
become moot.  

[A previous temporary stay on certain 38 U.S.C. § 1318 
claims, which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).]


FINDINGS OF FACT

1.  The veteran died in May 1998 at the age of 71; the 
immediate cause of death listed on the certificate of death 
was community-acquired pneumonia, class IV; acute myocardial 
infarction is listed as the antecedent cause of death; and 
diabetes mellitus with diabetic gastropathy is listed as an 
underlying cause of death.  

2.  During his lifetime the veteran had not established 
service-connection (and was not in receipt of, or entitled to 
receive, compensation) for any disability.  

3.  Diabetes mellitus or a cardiovascular disability was not 
manifested in service, or in the veteran's first postservice 
year; and the veteran's death-causing disabilities are not 
shown to have been related to service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2004).  

2.  The legal requirements for establishing entitlement to 
DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The appellant was 
provided VCAA notice in August 2002 (prior to the October 
2002 rating decision on appeal) and December 2003 
correspondence from the RO, and in statements of the case 
(SOC) in February 2003 and June 2004.  She was notified (in 
the October 2002 and March 2004 decisions, in the SOCs, and 
in a supplemental SOC (SSOC) in March 2004) of everything 
required, and has had ample opportunity to respond.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the February 2003 and June 2004 
SOCs, and the March 2004 SSOC, informed the appellant of what 
the evidence showed.  She was advised by the August 2002 and 
December 2003 correspondence that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence, 
and the SOCs and March 2004 SSOC, advised her of what the 
evidence must show to establish entitlement to the benefits 
sought and what information or evidence VA needed from her.  
While she was not advised verbatim to submit everything she 
had pertaining to her claims, she was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
This was equivalent to advising her to submit everything 
pertinent.  

VA has obtained all identified records it could obtain.  The 
Board has also considered whether a VA advisory opinion is 
necessary.  A medical opinion or an examination is necessary 
(summarized):  If the record is insufficient to decide the 
claim, but contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability (obviously, in a claim such as this the death of 
the veteran establishes this element); establishes that the 
veteran suffered an event, injury or disease in service; and 
indicates that the claimed disability or symptoms (in this 
case the causes of the veteran's death) may be associated 
with the established event, injury, or disease in service (a 
service-connected disability), but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
there is no competent evidence that the causes of the 
veteran's death (as listed on his certificate of death) are 
related to any incident or injury in service.  Hence, a VA 
medical opinion is not indicated.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  The Board finds it proper to proceed with 
appellate review.  It is not prejudicial to the appellant for 
the Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

Essentially, the appellant contends that from the time of the 
veteran's retirement from service until his death in May 
1998, he suffered from various health problems that were 
"incurred or aggravated by service," and the disorders were 
related to the causes of his death as listed on the death 
certificate.  In a letter received by the RO in June 2002, 
she also asserted that service connection is warranted 
(apparently on a presumptive basis) for the causes of the 
veteran's death because he "was among the participants in 
the atmospheric nuclear test[s] during his active duty . . . 
from June 4, 1945 through April 23, 1965."  

Service personnel records are negative for any evidence that 
the veteran was involved in, or had proximity to, any 
radiation-risk activity during service (as that term is 
defined for purposes of establishing service connection under 
§ 38 C.F.R. § 3.309(d)).  

Service medical records reflect that the veteran was treated 
for various pulmonary disorders on several occasions during 
service.  An April 1949 clinical report shows diagnosis of 
"diagnosis undetermined (pneumonia left base)."  Clinical 
records later in the same month show that the diagnosis was 
changed to pneumonitis.  A July 1949 clinic record indicates 
that the veteran developed an upper respiratory infection, 
and X-rays revealed a density increase in the left lower lung 
field consistent with pneumonitis.  The diagnosis was primary 
atypical pneumonia.  He was treated symptomatically, and he 
"made a progressive an uneventful recovery."  A chest X-ray 
in November 1952 revealed increased broncho-vascular 
markings.  The diagnosis was primary atypical pneumonia.  
Approximately one week later it was noted that the veteran 
responded well to treatment "and is now asymptomatic."  
Clinical records dated in June 1953 show diagnoses of active 
pulmonary tuberculosis.  A December 1953 clinical report 
shows a diagnosis of bronchiecstasis (minimal, cylindrical, 
left lower lobe of lung; post pneumonic infection neisseria 
group).  The veteran was returned "[t]o duty, fit for same" 
later that month.  A July 1952 reenlistment examination 
report is negative for complaints or diagnosis of any 
pulmonary disorder.  However, the report contains a notation 
that the veteran had pneumonia in 1949, and he made a "full 
recovery, no complications or sequelae."  The veteran was 
hospitalized from May 31, 1962, to June 7, 1962, after he 
complained of a cough, headaches, diarrhea, malaise, and 
myalgia.  X-rays revealed a left lower lobe infiltrate 
consistent with pneumonic process.  Subsequent X-rays 
revealed clearing of the left lower lobe pneumonia, but an 
increased infiltrate in the right lower lobe.  The diagnosis 
was bronchopneumonia due to pneumococcus.  The hospital 
summary indicates that the veteran was released after it was 
found that he was "entirely asymptomatic."  An April 1965 
record of examination on the veteran's retirement from 
service is negative for complaints, clinical findings, or 
diagnosis of a pulmonary disorder of any kind.  Clinical 
evaluation of the lungs and chest was normal.  

Postservice medical records indicate that the veteran was 
admitted to an Army Hospital from June 5-11, 1965, after he 
complained of a sore throat and malaise of two days duration.  
Chest X-rays showed a left lower lobe pneumonia.  Examination 
was entirely within normal limits except for a few small 
anterior and posterior cervical lymph nodes, a slightly 
swollen and erythematous posterior pharynx, and a few left 
lateral and posterior basilar inspiratory rales.  The 
diagnosis, in pertinent part, was left lower lobe pneumonia, 
etiology undetermined, probably viral.  

The earliest medical evidence showing diagnosis of a diabetic 
disorder is a July 1983 hospitalization summary showing that 
the veteran was admitted for incision and drainage of an 
abscess on the right thigh, and the diagnoses noted included 
adult onset diabetes mellitus.

Chronologically, the next evidence indicating the presence of 
a pulmonary disorder is in VA and private medical records 
dated from June 1979 to January 1996.  Numerous outpatient 
records in that time period show diagnoses, among numerous 
other disorders, of various pulmonary disorders and non-
insulin dependent diabetes.  The records reflect outpatient 
treatment, primarily for control of diabetes mellitus.  A 
December 1987 outpatient record shows a diagnosis of 
"[p]neumonitis, improved."  A January 1989 radiology report 
shows a diagnosis of lingular pneumonia.  Although chest X-
rays in December 1988 were negative for infiltrates or active 
disease, it was noted that the veteran had a history of 
asbestos exposure and lingular post-inflammatory disorders.  
Chest X-rays in January 1996 revealed defined and hazed 
densities in both upper lobes, and patchy infiltrates in both 
lower lung fields.  The diagnoses were Koch's infection of 
both upper lobes, and bilateral basal pneumonia.  The medical 
records dated from June 1979 to January 1996 are devoid of 
references to the veteran's service, and contain no opinions 
regarding the etiology of the diagnoses shown therein.  

In a November 1997 report of medical history, a private 
physician reported that he had treated the veteran since 
October 1994 for diabetes mellitus (type II); pulmonary 
tuberculosis (moderate) and bronchiecstasis (lower lobes); 
status post prostatectomy; and bronchial asthma.  The 
physician stated that the veteran had complained of easy 
fatigability, shortness of breath, and generalized body 
malaise.  The physician offered no opinions as to the 
etiology of any of the diagnoses reported in the medical 
history.  

The veteran filed a claim of service connection for pulmonary 
tuberculosis, pneumonia, and polypoid cystitis in December 
1997; however, he died before a decision was issued on his 
claim.  However, before he died he was afforded a VA 
examination, in March 1998.  He told the examiner that 
pneumonia was first diagnosed in service in 1949.  
Examination, to included chest X-rays, resulted in diagnoses 
of pulmonary infiltrations, "exact etiology [unknown];" 
pulmonary emphysema (pneumonitis); and polypoid cystitis 
secondary to benign prostatic hypertrophy.  

A June 1998 medical report (which appears to be an addendum 
to the March 1998 VA examination report) indicates that a VA 
physician reviewed the veteran's clinical history, and it 
"shows that [the] veteran was diagnosed to have [pulmonary 
tuberculosis] (PTB) in 1994.  The physician reported that 
examination of the veteran's chest and lungs was normal.  
Sputum smears and cultures were negative.  An X-ray showed 
moderately advanced bilateral infiltrations with cavitary 
disease.  
The physician stated:

[A]fter review of the clinical history, 
physical examination, sputum studies, and 
single available chest radiograph, this 
[tuberculosis] Board concludes that this 
veteran has Pulmonary infiltrations, 
bilateral, the exact etiology and 
activity of which is uncertain at this 
time.  

A certificate of death indicates that the veteran was 71 
years old when he died in May 1998.  The death certificate 
identifies the immediate cause of death as community-acquired 
pneumonia, class IV.  Acute myocardial infarction was listed 
as an antecedent cause of death, and diabetes mellitus with 
diabetic gastropathy was listed as an underlying cause of 
death.  The veteran never established service-connection for 
any disability during his lifetime.  

The appellant initially filed a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation , Death Pension, 
and Accrued Benefits by a Surviving Spouse or Child) in June 
1998.  In the application, she specifically responded "no" 
when asked if she was claiming that the cause of the 
veteran's death was due to service.  In an unappealed 
February 2000 decision, the RO denied entitlement to accrued 
benefits, finding that service connection was not warranted 
for pneumonia, pulmonary tuberculosis, or polypoid cystitis.  



Legal Criteria and Analysis

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
cardiovascular disease and diabetes mellitus, may be 
established on a presumptive basis if such disease was 
manifested to a compensable degree within one year after 
active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

38 C.F.R. §§ 3.307 and 3.309(d) provide special service 
connection presumptions in cases of exposure to radiation.  
Here, it is not shown that the veteran was involved in, or 
had proximity to any manner a radiation-risk activity during 
service; and inasmuch as none of the listed causes of 
veteran's death is a disease for which service connection may 
be presumed under 38 C.F.R. § 3.309(d), consideration of the 
appellant's claim under said regulation is not warranted.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that the 
chronicity provision of 38 C.F.R. 
§ 3.303(b) applies where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition, unless it is clearly attributable 
to intercurrent causes.  Such evidence must be medical unless 
it relates to a condition as to which, under the Court's 
precedent, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The veteran did not establish service connection for any 
disability during his lifetime.  The immediate cause of his 
death noted on his death certificate was community-acquired 
pneumonia, class IV, with acute myocardial infarction listed 
as an antecedent cause of death and diabetes mellitus with 
diabetic gastropathy listed as an underlying cause of death.  
The appellant asserts that during service the veteran had 
episodes of pneumonia, that are related to the immediate, 
antecedent, and/or underlying causes of death as noted on the 
death certificate.  

Regarding diabetes mellitus and an acute myocardial 
infarction, the record is devoid of any evidence that the 
veteran had either cardiovascular disease or diabetes in 
service or manifested in the first postservice year.  The 
April 1965 medical examination on the veteran's retirement 
from service revealed no related abnormalities.  Thus, 
service connection for the death-causing myocardial 
infarction and diabetes mellitus on the basis that either 
disease had its onset in service and persisted (or on a 
presumptive basis as a chronic disease) is not warranted.  

Regarding the listed immediate cause of death, community-
acquired pneumonia (class IV), the record is devoid of any 
competent (medical) evidence that such death causing disease 
was in any way related to service.  Postservice medical 
records (other than those dated in 1965, and which appear to 
have been generated while he apparently had reserve duty), 
the earliest dated approximately 18 years after his active 
duty, provide no basis for establishing a causal link between 
the episode of pneumonia identified as the immediate cause of 
death and the pulmonary problems noted in service.  No 
physician has indicated that the disease considered the 
immediate cause of the veteran's death was related to 
service.  

Postservice medical evidence is negative for competent 
(medical) evidence of diagnosis of pneumonia until January 
1989, when a chest X-ray indicated lingular pneumonia.  While 
service medical records clearly establish that the veteran 
had episodic bouts of pneumonia in service, these were acute 
episodes, resolving on each occasion.  He returned to regular 
duty each time, and pneumonia was not noted on service 
separation examination.  Likewise, there is no continuity of 
symptoms of such disease from the time of the veteran's 
retirement from service in April 1965 until the January 1989 
chest X-ray showing lingular pneumonia.  

Essentially, postservice medical records provide no basis for 
relating the veteran's death-causing disabilities to his 
service.  The opinions and observations of the appellant in 
this matter are not competent evidence.  As a layperson, she 
has no special expertise to establish medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence linking the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  See Hickson, 12 Vet. App. at 253; Savage, 10 
Vet. App. at 498; Voerth, 13 Vet. App. 117.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.  

Legal Criteria and Analysis - 38 U.S.C.A. § 1318

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and at the time of death he was in receipt of, or 
for any reason was not in receipt of but would have been 
entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death, or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  

The record reflects that when he died the veteran had no 
adjudicated service-connected disabilities (and was not 
receiving, or entitled to receive, compensation for a service 
connected disability).  The threshold legal criterion for 
establishing entitlement to this benefit sought is not met, 
and the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


